Title: To James Madison from Jacquelin Ambler, 24 August 1782
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond 24th August 1782
On confering again with the Auditors I find they have altered their opinion with respect to the mode of liquidating the Accounts of the Delegates. Mr. Stark tells me it will be necessary for you to transmit one expressing the number of days you have acted in that capacity from your first appointment, and charging for each day 8 Dollars. The Account to be credited with the several payments which may have been made, reducing those of Paper Curry into Specie agreeable to the Scale of depreciation where and when they were made. You are charged he says in December 1779 with £2000. and, as he supposes this sum was paid you before you left Virginia, you will think it right to reduce it according to our Scale. It will probably be three or four weeks before this Account reaches me, I shall therefore in the meantime apply to the Auditors for a Warrant in your favor on Accot. and give the Attorney every aid in my power towards making you a remittance from it.
I wish Carlton’s letter may not raise our expectations too high. Britain does not seem to have lost sight of the hope of seperating us some how or other from our good Allies. We impatiently wait the arrival of further intelligence on this important subject.
Yours with great regard
J. A.
